Case 0:19-cv-62879-RAR Document 85 Entered on FLSD Docket 07/13/2020 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 19-cv-62879-RAR

  DAVID BLOOMGARDEN,
  on behalf of himself and all
  others similarly situated,

                     Plaintiff,

  v.

  ALLSTATE FIRE & CASUALTY
  INSURANCE CO.,

              Defendant.
  __________________________________/

                         DEFENDANT’S UNOPPOSED MOTION FOR LEAVE
                           TO FILE UNREDACTED COPIES UNDER SEAL


          Defendant, ALLSTATE FIRE & CASUALTY INSURANCE CO. (“Allstate” or

  “Defendant”), pursuant to Local Rule 5.4 and the Court’s Confidentiality Order [D.E. 60], moves

  for leave to file unredacted copies of its Opposition to Plaintiff’s Motion for Partial Summary

  Judgment and Response to Plaintiff’s Statement of Material Facts under seal, and states as follows:

          1.         On April 23, 2020, Magistrate Judge Jared Strauss entered a Confidentiality Order

  that governs the use and disclosure of confidential information [D.E. 60].

          2.         In response to Plaintiff’s Requests for Production, Allstate has produced

  documents, including proprietary policies, procedures, and claims handling materials, which were

  designated as confidential pursuant to the Confidentiality Order.

          3.         On May 27, 2020, Plaintiff took the deposition of Kevin Bolkema, Allstate’s

  corporate representative.       Numerous documents previously designated as confidential were

  marked as exhibits at the deposition. Mr. Bolkema provided responsive testimony to questions



  LEGAL\47393435\1
Case 0:19-cv-62879-RAR Document 85 Entered on FLSD Docket 07/13/2020 Page 2 of 5



  relating to Allstate’s internal processes, elaboration on claims handling procedures, and handling

  of Mr. Bloomgarden’s claim.

          4.         On June 19, 2020, Plaintiff filed a Motion for Partial Summary Judgment [D.E. 74]

  and Statement of Material Facts [D.E. 75]. Unredacted copies of these filings and accompanying

  exhibits were filed under seal in accordance with the Court’s Order granting leave to file under

  seal [D.E. 77].

          5.         Defendant addresses the testimony of Mr. Bolkema and other confidential

  documents in its Opposition to Plaintiff’s Motion for Partial Summary Judgment and Response to

  Statement of Material Facts and filed redacted copies of these documents on July 13, 2020.

          6.         Allstate requests leave to file unredacted versions of the aforementioned documents

  under seal.

          7.         The Court may order confidential documents disclosed during discovery be sealed

  for a showing of good cause. Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304,

  1311 (11th Cir. 2001). Documents produced under a confidentiality order are “presumptively

  protected unless challenged.” Gunson v. BMO Harris Bank, N.A., 300 F.R.D. 581, 585 (S.D. Fla.

  2014) (quoting Manual Complex Lit. § 21.432 (3d ed.)). “[T]he public’s right of access to judicial

  records may be overcome by a showing of good cause by the party seeking protection, which

  includes a balancing of interests.” Molloy v. Boynton, No. 3:17-CV-1157-J-20MCR, 2017 WL

  4700484, at *1 (M.D. Fla. Oct. 19, 2017). “Good cause generally signifies a sound basis or

  legitimate need to take judicial action.” Id.

          8.         For example, in Bastian v. United Servs. Auto. Ass'n, No. 3:13-CV-1454-J-32MCR,

  2014 WL 6908430, at *1 (M.D. Fla. Dec. 8, 2014), the plaintiff sued USAA claiming that USAA

  failed to fully reimburse its policyholders for sales tax on total loss vehicles. The court permitted



                                                      2
  LEGAL\47393435\1
Case 0:19-cv-62879-RAR Document 85 Entered on FLSD Docket 07/13/2020 Page 3 of 5



  USAA to file materials containing “information regarding payment of sales tax, including USAA's

  historical practice on paying sales tax and the reasons for its practices.” USAA argued that “it is

  insurance industry practice to protect such internal operating procedures from disclosure to

  competitors because the procedures are the result of a significant investment of time and money

  and their disclosure would provide competitors these valuable materials at no cost.” Id. The court

  noted that “USAA in particular guards its internal operating procedures by storing them only

  electronically on the company's intranet, which is in turn password-protected and restricted to

  those who have agreed to USAA's information security procedures.” Id. The court held that there

  was good cause to file the documents under seal, as its “internal operating procedures are

  proprietary,” “no means other than sealing is likely to protect the confidential nature of the

  documents,” and “the public's interest in this information is outweighed by the interest in

  preserving the confidentiality of this information.” Id. at *1.

          9.         Similarly, here, Mr. Bolkema’s testimony refers to marked exhibits to the

  deposition, and explains many of Allstate’s internal operating practices, procedures, and manuals.

  The proprietary materials discussed in his deposition are relevant to the Court’s consideration of

  Plaintiff’s Motion for Partial Summary Judgment and Defendant’s Opposition, no means other

  than sealing is likely to protect the confidential nature of the documents while providing the Court

  what it needs to resolve the issues in the briefs, and preserving the confidentiality of this

  information outweighs the public’s interest in this information.

          10.        The proposed sealed material should be kept under seal until (1) the parties agree

  that the confidential material can be publicly disclosed; or (2) the Court enters an order requiring

  the confidential material be publicly disclosed.




                                                     3
  LEGAL\47393435\1
Case 0:19-cv-62879-RAR Document 85 Entered on FLSD Docket 07/13/2020 Page 4 of 5



          WHEREFORE, Defendant, ALLSTATE FIRE & CASUALTY INSURANCE CO.,

  respectfully requests that this Court enter an Order granting it leave to file unredacted copies of its

  Opposition to Plaintiff’s Motion for Partial Summary Judgment and Response to Plaintiff’s

  Statement of Material Facts under seal.


                                  LOCAL RULE 7.1 CERTIFICATE


          On June 18, 2020, the Parties conferred regarding the filing of Mr. Bolkema’s deposition

  and other confidential documents and citations to same under seal. Plaintiff does not oppose the

  relief sought in this motion.


                                         Respectfully submitted,
                                         COZEN O’CONNOR

                                         By:    /s/ Peter J. Valeta, Esq.

                                                 Peter J. Valeta
                                                 Florida Bar No. 327557
                                                 Email: pvaleta@cozen.com
                                                 Wendy N. Enerson, Esq.
                                                 (Admitted Pro Hac Vice)
                                                 Email: wenerson@cozen.com
                                                 123 N Upper Wacker Dr. Suite 1800
                                                 Chicago, IL 60606
                                                 Telephone: (312) 474-7895
                                                 Facsimile: (312) 878-2022


                                                 Alexandra J. Schultz, Esq.
                                                 Florida Bar No.: 122100
                                                 Email: aschultz@cozen.com
                                                 One North Clematis Street, Suite 510
                                                 West Palm Beach, FL 33401
                                                 Telephone: 561-515-5250
                                                 Facsimile:    561-515-5230

                                                 Attorneys for Defendant, Allstate Fire & Casualty
                                                 Insurance Company

                                                    4
  LEGAL\47393435\1
Case 0:19-cv-62879-RAR Document 85 Entered on FLSD Docket 07/13/2020 Page 5 of 5



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 13th day of July, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record identified on the attached Service List

  in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to electronically receive Notices of Electronic Filing.


                                           /s/ Peter J. Valeta, Esq.
                                                 Peter J. Valeta, Esq.


  SERVICE LIST

  Attorneys for Plaintiff
  Edward H. Zebersky, Esq.
  Mark S. Fistos, Esq.
  Zebersky Payne, LLP
  110 S.E. 6th Street, Suite 2150
  Fort Lauderdale, FL 33301
  Telephone: 954-989-6333
  Facsimile: 954-989-7781
  Email: ezebersky@zpllp.com
  Email: mfistos@zpllp.com
  Email: ndiaz@zpllp.com


  Carly Kligler, Esq.
  Alec Schultz, Esq.
  Leon Cosgrove, LLP
  225 Alhambra Circle, Suite 800
  Coral Gables, FL 33134
  Telephone: 305-740-1975
  Facsimile: 305-437-8158
  Email: aschultz@leoncosgrove.com
  Email: ckligler@leoncosgrove.com
  Email: eperez@leoncosgrove.com
  Email: cmanzano@leoncosgrove.com



                                                   5
  LEGAL\47393435\1
